Name: COMMISSION REGULATION (EC) No 209/98 of 28 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities29. 1. 98 L 22/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 209/98 of 28 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 29. 1. 98L 22/2 ANNEX to the Commission Regulation of 28 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 44,1 212 106,4 624 159,7 999 103,4 0707 00 05 068 132,9 204 85,9 999 109,4 0709 10 00 220 72,2 999 72,2 0709 90 70 052 147,4 204 159,1 999 153,3 0805 10 10, 0805 10 30, 0805 10 50 052 40,5 204 39,7 212 35,0 220 48,3 448 27,8 508 41,1 600 56,3 624 59,5 999 43,5 0805 20 10 204 68,6 624 78,8 999 73,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 55,9 204 95,3 464 140,5 624 79,5 662 51,1 999 84,5 0805 30 10 052 56,7 600 87,1 999 71,9 0808 10 20, 0808 10 50, 0808 10 90 060 53,1 400 86,7 404 102,0 720 102,7 728 58,0 999 80,5 0808 20 50 052 113,1 064 88,4 388 99,9 400 109,6 999 102,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.